Poe ctjaNto, en pleito seguido en la Corte de Distrito de Ponce por Ismael Hoscoso contra Antonio Hanjón el deman-dante embargó un crédito hipotecario de su demandado para asegurar la efectividad de la sentencia que se dictase a su favor;
Poe cuanto, en otro pleito seguido en la Corte de Distrito de los Estados Unidos para Puerto Rico por Nicolás Ortiz Lebrón contra el mismo Hanjón recayó sentencia condenato-ria y para su cumplimiento por no haber prestado fianza el demandado para su apelación fué embargado el crédito hi-potecario antes mencionado;
Poe cuanto, fundándose Ortiz Lebrón en ese embargo so-licitó de la Corte de Distrito de Ponce que le permitiera in-tervenir en ese pleito de Hoscoso contra Hanjón y habién-dosele negado esa solicitud interpuso esta apelación, cuya vista tuvo lugar el 3 de febrero último y pende de resolución;
Poe cuanto, después de vista la apelación ños ha presen-tado el demandado Hanjón solicitud para que desestimemos esta apelación, alegando que es académica su decisión porque la sentencia que sirvió de fundamento a Ortiz Lebrón para embargar a Hanjón el crédito hipotecario que antes le había embargado Hoscoso y para solicitar intervenir en el pleito de éste fué revocada por la Corte de Circuito de Apelaciones de Boston, y que celebrado un nuevo juicio ha recaído veredicto a favor del demandado, lo que acredita con certificación del secretario de dicha corte;
Poe cuanto, habiendo sido revocada la sentencia que sir-vió de fundamento a Ortiz Lebrón para el embargo hecho a *1004Manjón, como consecuencia del cual solicitó intervención en este pleito y lia establecido esta apelación por haberle sido negada esa intervención, resulta académico resolver si él tiene derecho a tal intervención;
Por cuaNto, el hecho de que Ortiz Lebrón pueda apelar de la sentencia que se dicte como consecuencia del veredicto rendido por un jurado en el pleito a favor de Manjón no puede afectar este caso porque una revocación no produciría el efecto de dar vida a la sentencia que produjo el embargo que sirve de base a la petición de intervención cuya negativa motiva este recurso;
Por otjaNto, el hecho de que la moción de desestimación se haya presentado después de vista la apelación en este caso no es obstáculo para que la desestimemos,
Por tanto, debemos desestimar y desestimamos por aca-démica la presente apelación.
El Juez Presidente Señor del Toro no intervino.